Exhibit 10.2



 

 

[img1.jpg]


 

 

Continuing Security Agreement

 

Dated as of March 27, 2009

 

Grant of Security Interest. Flexsteel Industries, Inc. (whether one or more, the
“Borrower”, individually and collectively if more than one) grants to JPMorgan
Chase Bank, N.A., whose address is 1 East Ohio Street, Indianapolis, IN 46277
(together with its successors and assigns, the “Bank”) a continuing security
interest in, pledges and assigns to the Bank all of the Collateral (as
hereinafter defined) owned by the Borrower, all of the collateral in which the
Borrower has rights or power to transfer rights and all Collateral in which the
Borrower later acquires ownership, other rights or rights or power to transfer
rights to secure the payment and performance of the Liabilities.

 

“Liabilities” means all obligations, indebtedness and liabilities of the
Borrower whether individual, joint and several, absolute or contingent, direct
or indirect, liquidated or unliquidated, now or hereafter existing in favor of
the Bank, including without limitation, all liabilities, all interest, costs and
fees arising under or from any note, open account, overdraft, letter of credit
application, endorsement, surety agreement, guaranty, credit card, lease, Rate
Management Transaction, acceptance, foreign exchange contract or depository
service contract, whether payable to the Bank or to a third party and
subsequently acquired by the Bank, any monetary obligations (including interest)
incurred or accrued during the pendency of any bankruptcy, insolvency,
receivership or other similar proceedings, regardless of whether allowed or
allowable in such proceeding, and all renewals, extensions, modifications,
consolidations, rearrangements, restatements, replacements or substitutions of
any of the foregoing. “Rate Management Transaction” means any transaction
(including an agreement with respect thereto) that is a rate swap, basis swap,
forward rate transaction, commodity swap, commodity option, equity or equity
index swap, equity or equity index option, bond option, interest rate option,
foreign exchange transaction, cap transaction, floor transaction, collar
transaction, forward transaction, currency swap transaction, cross-currency rate
swap transaction, currency option, derivative transaction or any other similar
transaction (including any option with respect to any of these transactions) or
any combination thereof, whether linked to one or more interest rates, foreign
currencies, commodity prices, equity prices or other financial measures. The
Borrower and the Bank specifically contemplate that Liabilities include
indebtedness hereafter incurred by the Borrower to the Bank.

 

The term “Collateral” means all of the Borrower’s “accounts”; “chattel paper”;
“general intangibles” and any right to a refund of taxes paid at any time to any
governmental entity; “instruments”; “inventory”, including any documents and
certificates of title issued with respect to any of the inventory; all as
defined in the UCC, whether now owned or hereafter acquired, whether now
existing or hereafter arising, and wherever located. In addition, the term
“Collateral” includes all “proceeds”, “products” and “supporting obligations”
(as such terms are defined in the UCC) of the Collateral, including but not
limited to all stock rights, subscription rights, dividends, stock dividends,
stock splits, or liquidating dividends, and all cash, accounts, chattel paper,
“instruments,” “investment property,” “financial assets,” and “general
intangibles” (as such terms are defined in the UCC) arising from the sale, rent,
lease, casualty loss or other disposition of the Collateral, and any Collateral
returned to, repossessed by or stopped in transit by the Borrower, and all
insurance claims relating to any of the Collateral. The term “Collateral”
further includes all of the Borrower’s right, title and interest in and to all
books, records and data relating to the Collateral, regardless of the form of
media containing such information or data, and all software necessary or
desirable to use any of the Collateral or to access, retrieve, or process any of
such information or data. Where the Collateral is in the possession of the Bank
or the Bank’s agent, the Borrower agrees to deliver to the Bank any property
that represents an increase in the Collateral or profits or proceeds of the
Collateral.

 

The term “UCC” means the Uniform Commercial Code of Indiana, as in effect from
time to time.

 

Representations, Warranties and Covenants. The Borrower represents, warrants,
and covenants to the Bank that each of the following is true and will remain
true until termination of this agreement and payment in full of all Liabilities
and agrees with the Bank that:

1.

At its own expense, it shall maintain comprehensive casualty insurance on the
Collateral against such risks, in such amounts, with such deductibles and with
such companies as may be satisfactory to the Bank. Each insurance policy on the
Collateral shall contain a lender’s loss payable endorsement satisfactory to the
Bank and a prohibition against cancellation or amendment of the policy or
removal of the Bank as loss payee without at least thirty (30) days’ prior
written notice to the Bank. In all events, the amounts of such insurance
coverages on the Collateral shall be in such minimum amounts that the Borrower
will not be deemed a co-insurer. The policies on the Collateral, or certificates
evidencing them, shall, if the Bank so requests, be deposited with the Bank.

2.

It shall permit the Bank, at the Borrower’s expense, to inspect and examine the
Collateral and to check and test the same as to quality, quantity, value, and
condition.

3.

It shall maintain the Collateral in good repair; use the Collateral in
accordance with law and in compliance with any policy of insurance thereon; and
exhibit the Collateral to the Bank on demand.

4.

Until the Bank gives notice to the Borrower to the contrary or until the
Borrower is in default, it may use the funds collected in its business. Upon
notice from the Bank or upon default, the Borrower agrees that all sums of money
it receives on account of or in payment or settlement of the accounts, chattel
paper, certificated securities, negotiable certificates of deposit, documents,
general


--------------------------------------------------------------------------------


intangibles and instruments shall be held by it as trustee for the Bank without
commingling with any of the Borrower’s other funds, and shall immediately be
delivered to the Bank with endorsement to the Bank’s order of any check or
similar instrument. It is agreed that, at any time the Bank so elects, the Bank
shall be entitled, in its own name or in the name of the Borrower or otherwise,
but at the expense and cost of the Borrower, to collect, demand, receive, sue
for or compromise any and all accounts, chattel paper, certificated securities,
negotiable certificates of deposit, documents, general intangibles, and
instruments, and to give good and sufficient releases, to endorse any checks,
drafts or other orders for the payment of money payable to the Borrower and, in
the Bank’s discretion, to file any claims or take any action or proceeding which
the Bank may deem necessary or advisable. It is expressly understood and agreed,
however, that the Bank shall not be required or obligated in any manner to make
any demand or to make any inquiry as to the nature or sufficiency of any payment
received by it or to present or file any claim or take any other action to
collect or enforce the payment of any amounts which may have been assigned to
the Bank or to which the Bank may be entitled at any time or times. All notices
required in this paragraph will be immediately effective when sent. Such notices
need not be given prior to the Bank’s taking action. The Borrower irrevocably
appoints the Bank or the Bank’s designee as the Borrower’s attorney-in-fact to
do all things with reference to the Collateral as provided for in this agreement
including without limitation (1) to sign the Borrower’s name on any invoice or
bill of lading relating to any Collateral, on assignments and verifications of
account and on notices to the Borrower’s customers, and (2) to do all things
necessary to carry out this agreement or to perform any of the Borrower’s
obligations under this agreement, (3) to notify the post office authorities to
change the Borrower’s mailing address to one designated by the Bank, and (4) to
receive, open and dispose of mail addressed to the Borrower. The Borrower
ratifies and approves all acts of the Bank as attorney-in-fact. This power of
attorney appointment is irrevocable, coupled with an interest, and shall survive
the death or disability of Borrower. The Bank shall not be liable for any act or
omission, nor any error of judgment or mistake of fact or law, but only for its
gross negligence or willful misconduct. This power being coupled with an
interest is irrevocable until all of the Liabilities have been fully satisfied.
Immediately upon its receipt of any Collateral evidenced by an agreement,
“instrument,” “chattel paper,” certificated “security” or “document” (as such
terms are defined in the UCC) (collectively, “Special Collateral”), it shall
mark the Special Collateral to show that it is subject to the Bank’s security
interest, pledge and assignment and shall deliver the original to the Bank
together with appropriate endorsements and other specific evidence of assignment
or transfer in form and substance satisfactory to the Bank.

5.

It will not, sell, lease, license or offer to sell, lease, license, grant as
security to anyone other than the Bank, or otherwise transfer the Collateral or
any rights in or to the Collateral, without the written consent of the Bank,
except in the ordinary course of business; or change the location of the
Collateral from the locations of the Collateral disclosed to the Bank, without
providing at least ten (10) days’ prior written notice to the Bank.

6.

No financing statement or similar record covering all or any part of the
Collateral or any proceeds is on file in any public office, unless the Bank has
approved that filing.

7.

When the Collateral is located at, used in or attached to a facility leased by
the Borrower, the Borrower will, at the request of the Bank, obtain from the
lessor a consent to the granting of this security interest and a release or
subordination of the lessor’s interest in any of the Collateral, in form and
substance satisfactory to the Bank.

 

Remedies Regarding Collateral. The Bank shall have the right to require the
Borrower to assemble the Collateral and make it available to the Bank at a place
to be designated by the Bank which is reasonably convenient to both parties, the
right to take possession of the Collateral with or without demand and with or
without process of law, and the right to sell and dispose of it and distribute
the proceeds according to law. The Borrower agrees that upon default the Bank
may dispose of any of the Collateral in its then present condition, that the
Bank has no duty to repair or clean the Collateral prior to sale, and that the
disposal of the Collateral in its present condition or without repair or
clean-up shall not affect the commercial reasonableness of such sale or
disposition. The Bank’s compliance with any applicable state or federal law
requirements in connection with the disposition of the Collateral will not
adversely affect the commercial reasonableness of any sale of the Collateral.
The Bank may disclaim warranties of title, possession, quiet enjoyment, and the
like, and the Borrower agrees that any such action shall not affect the
commercial reasonableness of the sale. In connection with the right of the Bank
to take possession of the Collateral, the Bank may take possession of any other
items of property in or on the Collateral at the time of taking possession, and
hold them for the Borrower without liability on the part of the Bank. The
Borrower expressly agrees that the Bank may enter upon the premises where the
Collateral is believed to be located without any obligation of payment to the
Borrower, and that the Bank may, without cost, use any and all of the Borrower’s
“equipment” (as defined in the UCC) in the manufacturing or processing of any
“inventory” (as defined in the UCC) or in growing, raising, cultivating, caring
for, harvesting, loading and transporting of any of the Collateral that
constitutes “farm products” (as defined in the UCC). If there is any statutory
requirement for notice, that requirement shall be met if the Bank sends notice
to the Borrower at least ten (10) days prior to the date of sale, disposition or
other event giving rise to the required notice, and such notice shall be deemed
commercially reasonable. Without limiting any other remedy, the Borrower is
liable for any deficiency remaining after disposition of the Collateral. The
Bank is authorized to cause all or any part of the Collateral to be transferred
to or registered in its name or in the name of any other person or business
entity, with or without designating the capacity of that nominee. At its option
the Bank may, but shall be under no duty or obligation to, discharge taxes,
liens, security interests or other encumbrances at any time levied or placed on
the Collateral, pay for insurance on the Collateral, and pay for the maintenance
and preservation of the Collateral, and the Borrower agrees to reimburse the
Bank on demand for any such payment made or expense incurred by the Bank with
interest at the highest rate at which interest may accrue under any of the
instruments evidencing the Liabilities. The Borrower authorizes the Bank to
endorse on the Borrower’s behalf and to negotiate drafts reflecting proceeds of
insurance of the Collateral, provided that the Bank shall remit to the Borrower
such surplus, if any, as remains after the proceeds have been applied, at the
Bank’s option, to the satisfaction of all of the Liabilities (in such order of
application as the Bank may elect) or to the establishment of a cash collateral
account for the Liabilities.

 


--------------------------------------------------------------------------------


The Bank shall have the right now, and at any time in the future in its sole and
absolute discretion, without notice to the Borrower to (a) prepare, file and
sign the Borrower’s name on any proof of claim in bankruptcy or similar document
against any owner of the Collateral and (b) prepare, file and sign the
Borrower’s name on any notice of lien, assignment or satisfaction of lien or
similar document in connection with the Collateral.

 

Miscellaneous. A carbon, photographic or other reproduction of this agreement is
sufficient as, and can be filed as, a financing statement or similar record. The
Borrower authorizes the Bank to file one or more financing statements or similar
records covering the Collateral or such lesser amount of assets as the Bank may
determine, or the Bank may, at its option, file financing statements or similar
records containing any collateral description which reasonably describes the
Collateral, and the Borrower will pay the cost of filing them in all public
offices where filing is deemed by the Bank to be necessary or desirable. In
addition, the Borrower shall execute and deliver, or cause to be executed and
delivered, such other documents as the Bank may from time to time request to
perfect or to further evidence the pledge, security interest and assignment
created in the Collateral by this agreement. If any provision of this agreement
cannot be enforced, the remaining portions of this agreement shall continue in
effect.

 

 

 

 

 

 

 

Borrower:

 

 

 

 

 

 

 

Flexsteel Industries, Inc.

 

 

 

By:

/s/ Timothy E. Hall

 

 

Timothy E. Hall

C.F.O.

 

 

Printed Name

Title

 

Date Signed:

March 27, 2009



 

 

 


--------------------------------------------------------------------------------